DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ganesan et al., US 2021/0250913 (Ganesan).
Ganesan discloses communication device and methods for providing uplink and sidelink resource reservation schemes. 
Regarding claims 1 and 23, Ganesan teaches a first user equipment and a method of wireless communication performed by the first user equipment (UE) (UE2, see Fig. 11), comprising: identifying a collision on a victim resource based at least in part on an aggressor reservation transmitted by a second UE (UE2 120 identifies where the UE1 100 and the UE3 310 want to transmit their SL GF. In this case, the UE1 100 and UE3 310 have selected the same SL GF resources and a collision on the SL occurs. Therefore, an intervention by UE2 120 is required. [0181]); and transmitting, to the second UE via a sidelink feedback channel, a resource collision indication that indicates at least one of the victim resource or the aggressor reservation, wherein the resource collision indication is multiplexed on one or more resources that are useable for sidelink feedback (For example, the UE2 120 sends a “conflict resolution message” to the UE1 100 and the UE3 310, and UE2 120 further indicates where the UE1 100 and UE3 310 should send the SL GF messages. This resolves the collision on the SL. For example, the format for the conflict resolution Message which may be sent via the sidelink feedback channel may be based on and/or similar to the format for the UL which is shown in table IV. [0181]). Ganesan fails to specifically teach a resource collision indication that indicates at least one of the victim resource or the aggressor reservation. However, Ganesan teaches that UE2 identifies the SL GF resourced where the collision occurs (in the middle section of [0181]). Thus, the identification of the resource where the collision occurs can naturally lead to an indication of the same resource. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include the victim resource (the resource where the collision occurs) in the resource collision indication in order to inform the UEs that are causing the collision. 
Regarding claim 2, Ganesan teaches that the resource collision indication is mapped to a resource that is not in use for sidelink feedback when the mapping of the resource collision indication is performed (For example, the format for the conflict resolution Message which may be sent via the sidelink feedback channel may be based on and/or similar to the format for the UL which is shown in table IV. [0181], and Fig. 11).
Regarding claims 15 and 27, Ganesan teaches a first user equipment and a method of wireless communication performed by the first user equipment (UE), comprising: receiving, from a second UE via a sidelink feedback channel, a resource collision indication that indicates at least one of a victim resource or an aggressor reservation transmitted by the first UE, wherein the resource collision indication is multiplexed on one or more resources that are useable for sidelink feedback ((For example, the UE2 120 sends a “conflict resolution message” to the UE1 100 and the UE3 310, and UE2 120 further indicates where the UE1 100 and UE3 310 should send the SL GF messages. This resolves the collision on the SL. For example, the format for the conflict resolution Message which may be sent via the sidelink feedback channel may be based on and/or similar to the format for the UL which is shown in table IV. [0181]). Ganesan fails to specifically teach a resource collision indication that indicates at least one of the victim resource or the aggressor reservation. However, Ganesan teaches that UE2 identifies the SL GF resourced where the collision occurs (in the middle section of [0181]). Thus, the identification of the resource where the collision occurs can naturally lead to an indication of the same resource. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include the victim resource (the resource where the collision occurs) in the resource collision indication in order to inform the UEs that are causing the collision. Ganesan further fails to specifically teach performing an action based at least in part on the resource collision indication. However, it is clear from Ganesan’s teaching that the resource collision indication is for taking an action so that the collision is avoided. For example, Ganesan teaches that UE2 sends a “conflict resolution message” and indicates where the UE1 and UE3 should send the SL GF messages. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of Ganesan to have UE1 and UE3 send the SL GF messages (performing an action) based on the “conflict resolution message” (resource collision indication).  
Regarding claims 3-14, 16-22, 24-26 and 28-30, Ganesan doesn’t seem to teach all the features recited in the dependent claims. However, these specific features are well known in the field of the invention and can be readily adopted when implementing the main concept. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of Ganesan by employing well known technical features in order to make a working method/device. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Ganesan et al. PG Pub. (2021/0410126), the Jongyoul Lee et al. PG Pub., the Hojae Lee et al. PG Pub., the Freda et al. PG Pub., and the Hu et al. PG Pub., are cited for further references. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN JUNG whose telephone number is (571)272-3127. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MIN JUNG/Primary Examiner, Art Unit 2472